818 F.2d 31
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Diego Quartas RUIZ, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 87-1080.
United States Court of Appeals, Sixth Circuit.
May 13, 1987.

Before JONES and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Appellant moves for appointment of counsel and to proceed in forma pauperis on appeal from the district court's dismissal of his petition for a writ of habeas corpus (28 U.S.C. Sec. 2241).  Upon consideration of the record and appellant's brief, this panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant challenges the decision of the United States Parole Commission to extend his presumptive parole date beyond the date prescribed in the statutory guidelines.  This court's review of the action taken by the United States Parole Commission is limited to determining whether the Commission abused its discretion in setting the parole date.  Adams v. Keller, 736 F.2d 320, 324 (6th Cir. 1984) (en banc).


3
A review of the record reveals that the Commission did not abuse its discretion in setting appellant's presumptive parole date beyond the date prescribed in the parole guidelines.  There was good cause for the Commission to extend the presumptive parole date because appellant imported 40 pounds of cocaine.  Cf.  Solomon v. Elsea, 676 F.2d 282 (7th Cir. 1982).


4
The motion to proceed in forma pauperis is granted, the motion for appointment of counsel is denied and the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.